Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Dodge (Reg. # 42,492) on February 05, 2021.

The application has been amended as follows: 

Claim amendment:

Claim 1: A bypass turbine engine comprising: 
a gas generator surrounded by a nacelle and connected to the  nacelle by a plurality of tubular arms, 
a primary flow duct within the gas generator being externally delimited by a first annular casing of the gas generator, [[and]] 
a bypass flow duct of a secondary flow around the gas generator being internally delimited by a second annular casing of the gas generator and externally by a third annular casing of the nacelle, 
the second and third casings being connected together by at least some of the plurality of tubular arms, [[and]] 
at least one lubricant tank located in an annular space extending between the first and second casings, and 
the at least some of the plurality of tubular arms connecting the gas generator and the nacelle, wherein 
the supply means comprises means to visualize a lubricant level in the at least one lubricant tank and a vent pipe of the at least one lubricant tank, extending from the at least one lubricant tank up to a vicinity of the filler opening, passing inside the at least one of the at least some of the plurality of tubular arms connecting the second and third casings.


Claim 3: The turbine engine of Claim 1 wherein the at least one tank is located substantially perpendicular to a low pressure compressor of the gas generator.  

Claim 4: The turbine engine of Claim 1 wherein the nacelle comprises an outer annular cowling comprising at least one hatch providing access to [[said]]the at least one filler opening

Claim 5: The turbine engine of Claim 1 wherein the supply means are configured so that lubricant that is poured in the at least one filler opening flows by gravity only to the at least one lubricant tank.

Claim 8: The turbine engine of Claim 1 wherein the at least one supply line comprises a first substantially straight section that extends substantially radially with respect to a the at least one of the at least some of the plurality of tubular arms, and a second substantially straight section that extends substantially parallel to the longitudinal axis, in the downstream direction, inside said space.

Allowable Subject Matter

Claims 1-6; and 8-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding this invention of a bypass turbine engine relevant prior art Suciu (US 2013/0291514); Kohn (US 2015/0075312); and Tortora (US 5,610,341) teaches a gas generator surrounded by a nacelle and connected to the  nacelle by a plurality of tubular arms, a primary flow duct within the gas generator being externally delimited by a first annular casing of the gas generator, 
a bypass flow duct of a secondary flow around the gas generator being internally delimited by a second annular casing of the gas generator and externally by a third annular casing of the nacelle, the second and third casings being connected together by at least some of the plurality of tubular arms, at least one lubricant tank located in an annular space extending between the first and second casings, and 
lubricant supply means of the at least one lubricant tank that comprise at least one supply line extending from the at least one lubricant tank to at least one filler opening located in a vicinity of the third casing, passing within at least one of the at least some of the plurality of tubular arms connecting the gas generator and the nacelle, wherein the supply means comprises means to visualize a lubricant level in the at least one lubricant tank.


However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the supply means comprising a vent pipe of the at least one lubricant tank, extending from the at least one lubricant tank up to a vicinity of the filler opening, passing inside the at least some of the plurality of tubular arms connecting the second and third casings”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./
 Examiner, Art Unit 3741   
                                                                                                                                                                                                      /STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741